                                                                          Case 3:21-cv-00360-RCJ-CLB Document 9 Filed 08/26/21 Page 1 of 11



                                                                      1
                                                                          BRIAN MOONEY, ESQ.
                                                                      2   California Bar No. 143795 (Pro Hac Vice Pending)
                                                                          DIONE C. WRENN, ESQ.
                                                                      3   Nevada Bar No. 13285
                                                                          GORDON REES SCULLY MANSUKHANI, LLP
                                                                      4   300 So. 4th Street, Suite 1550
                                                                          Las Vegas, NV 89101
                                                                      5   Telephone: (702) 577-9301
                                                                          Facsimile: (702) 255-2858
                                                                      6   Email: bmooney@grsm.com
                                                                                  dwrenn@grsm.com
                                                                      7
                                                                          Attorneys for Defendant,
                                                                      8   Abbott Laboratories

                                                                      9                              UNITED STATES DISTRICT COURT

                                                                     10                                        DISTICT OF NEVADA
Gordon Rees Scully Mansukhani, LLP




                                                                     11    RICHARD JAGGARD and JUDY                            CASE NO.: 3:21-cv-00360-RCJ-CLB
                                                                           JAGGARD,
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                                                 Plaintiffs,
                                                                     13                                                        JOINT STIPULATION AND
                                                                                  vs.                                          REQUEST FOR LEAVE TO AMEND
                                                                     14                                                        COMPLAINT
                                                                           ABBOTT LABORATORIES, an entity of
                                                                     15    unknown corporate form; and DOES 1
                                                                           through 50, INCLUSIVE,
                                                                     16
                                                                                                 Defendants.
                                                                     17

                                                                     18          Defendant ABBOTT VASCULAR INC. (“Abbott”), erroneously named ABBOTT
                                                                     19   LABORATORIES, and Plaintiffs RICHARD and JUDY JAGGARD (“Plaintiffs”), by and
                                                                     20   through their undersigned counsel, hereby submit the following joint stipulation and request for
                                                                     21   leave for Plaintiffs to file an amended complaint pursuant to Rule 15(a) of the Federal Rules of
                                                                     22   Civil Procedure:
                                                                     23          WHEREAS, on March 15, 2021, Plaintiffs initiated the underlying action in the Second
                                                                     24   Judicial District Court situated in Washoe County, Nevada.
                                                                     25          WHEREAS, on July 12, 2021, Plaintiffs’ served Abbott with the summons and
                                                                     26   complaint. See ECF No. 1-1.
                                                                     27          WHEREAS, on August 10, 2021, Abbott filed a Petition for Removal to the United
                                                                     28   States District Court, District of Nevada. ECF No. 1.


                                                                                                                         -1-
                                                                          Case 3:21-cv-00360-RCJ-CLB Document 9 Filed 08/26/21 Page 2 of 11



                                                                      1          WHEREAS, on August 13, 2021, defense counsel informed counsel for Plaintiffs that

                                                                      2   Abbott Laboratories was likely not the proper defendant-entity, and on August 18, 2021

                                                                      3   informed counsel for Plaintiffs that Abbott Cardiovascular Systems Inc. was the owner of the

                                                                      4   subject product identified in the Complaint.

                                                                      5          WHEREAS, the parties stipulate and agree to amend the complaint to add Abbott
                                                                      6   Cardiovascular Systems Inc. and to dismiss Abbott Laboratories from the action. The proposed

                                                                      7   First Amended Complaint is attached hereto as Exhibit 1.
                                                                      8          WHEREAS, this stipulation does not constitute a waiver of any disputes, objections,
                                                                      9   and defenses Abbott Cardiovascular Systems Inc. may have as to the sufficiency of the claims
                                                                     10   and allegations asserted in Plaintiffs’ First Amended Complaint, which may be asserted in a
Gordon Rees Scully Mansukhani, LLP




                                                                     11   responsive pleading or by motion pursuant to Rule 12.
                                     300 S. 4th Street, Suite 1550




                                                                     12          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between parties hereto
                                        Las Vegas, NV 89101




                                                                     13   through their respective attorneys of records that Plaintiffs may, pursuant to Rule 15(a) of the
                                                                     14   Federal Rules of Civil Procedure, file an amended complaint in the form of the First Amended
                                                                     15   Complaint attached hereto as Exhibit 1.
                                                                     16   DATED this 26th day of August 2021                    DATED this 26th day of August 2021
                                                                     17
                                                                          GORDON REES SCULLY                                    OSHINSKI & FORSBERG, LTD
                                                                     18   MANSUKHANI

                                                                     19   /s/ Dione C. Wrenn____________                        /s/ Mark Forsberg__________
                                                                          BRIAN MOONEY, ESQ.                                    MARK FORSBERG, ESQ.
                                                                     20   California Bar No. 143795                             Nevada Bar No. 4265
                                                                     21   (Pro Hac Vice Pending)                                RICK OSHINSKI, ESQ.
                                                                          DIONE C. WRENN, ESQ.                                  Nevada Bar No. 4127
                                                                     22   Nevada Bar No. 13285                                  504 E. Musser St., Suite 302
                                                                          300 South 4th Street, Suite 1550                      Carson City, NV 89701
                                                                     23   Las Vegas, Nevada 89101                               Attorneys for Plaintiffs
                                                                          Attorneys for Defendant
                                                                     24

                                                                     25                                                  ORDER
                                                                     26                                                  IT IS SO ORDERED.
                                                                     27                                                  _______________________________________
                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                     28
                                                                                                                                 August 26, 2021
                                                                                                                         DATED: _________________

                                                                                                                          -2-
Case 3:21-cv-00360-RCJ-CLB Document 9 Filed 08/26/21 Page 3 of 11
Ca
Case 3:21-cv-00360-RCJ-CLB Document 9 Filed 08/26/21 Page 4 of 11
C
Case 3:21-cv-00360-RCJ-CLB Document 9 Filed 08/26/21 Page 5 of 11
Case 3:21-cv-00360-RCJ-CLB Document 9 Filed 08/26/21 Page 6 of 11
Case 3:21-cv-00360-RCJ-CLB Document 9 Filed 08/26/21 Page 7 of 11
Case 3:21-cv-00360-RCJ-CLB Document 9 Filed 08/26/21 Page 8 of 11
Case 3:21-cv-00360-RCJ-CLB Document 9 Filed 08/26/21 Page 9 of 11
Case 3:21-cv-00360-RCJ-CLB Document 9 Filed 08/26/21 Page 10 of 11
Case 3:21-cv-00360-RCJ-CLB Document 9 Filed 08/26/21 Page 11 of 11
